PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,364,566
Issue Date:  30 Jul 2019
Application No. 15/295,172
Filing or 371(c) Date: 17 Oct 2016
Attorney Docket No. N/A
For: SELF-LOCKING METAL FRAMING CONNECTIONS USING PUNCHED OUT TABS, LEDGES AND NOTCHES

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed July 6, 2022, to accept an unintentionally delayed claim of priority as set forth in the Application Data Sheet (ADS), filed June 23, 2022. 

The petition under 37 CFR 1.78(c) and (e) is GRANTED. 

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 10,364,566 on July 30, 2019. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 


The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



Additionally, a nonprovisional application in the benefit chain claiming the benefit of each prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 
 
All the above requirements having been satisfied, the late claim for benefit of priority under 35 
U.S.C. 120 and 119(e) is accepted as being unintentionally delayed.

A corrected Filing Receipt, which includes the priority claim to the prior-filed nonprovisional 
and provisional applications, accompanies this decision on petition.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed 
domestic benefit claim to the prior filed applications because the petition requirements of 37 
CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 
211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that 
any claim in this patent is entitled to the benefit of the prior-filed applications.  See MPEP
 211.05 for more information regarding entitlement to domestic benefit.  

The application is being referred to Certificates of Correction Branch for issuance of a certificate 
of correction. Please note 3 pages of draft certificate of correction were filed on July 6, 2022.

Telephone inquiries pertaining to this decision may be directed to the undersigned at 
(571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

ATTACHMENT:  Corrected Filing Receipt